     DAVrD L. ANDERSON (CABN 149604)
 1
     United States Attorney
 2
     THOMAS MOORE (ALBN 4305-078T)
 a
 J   Assistant United States Attorney
     Chiel Tax Division
 4
     CYNTHIA L. STrER (DCBN 4232s6)
 5   Assistant United States Attorney
     Tax Division
 6

 7                450 Golden Gate Avenue
                  San Francisco, Californ ia 9 45 46
 8                Telephone: (415) 436-7 000

 9   Attorneys for the United States of America

l0                                          UNITED STATES DISTRICT COURT
ll                                        NORTHERN DISTRICT OF CALIFORNIA
t2                                               SAN FRANCISO DIVISION

l3                       D. MARSHALL,                                Case No. 3: I 8-cv-03586-CRB

t4                                                                   NOTICE OF SETTLEMENT,
              Plaintifl
l5                                                                   STIPULATION TO DISMISS AND
                                                                     IPROPOSED] ORDER OF DTSMTSSAL
l6
                  STATES OF AMERICA,
t7                Defendant.

l8
19

20                Plaintiff and Defendant, through the undersigned counsel, advise the Court that this matter is

2l   settled and that it       will   take between sixty and ninety days to execute the settlement terms.

22                1.        Accordingly, the parties stipulate that this action be dismissed with prejudice, each party

23   to bear its own costs and attorney's fees.

24            2.            The parties further stipulate that   if a party certifies to this Court, with proof of service on
25   opposing counsel, within ninety days from the date of the Order of Dismissal, that any settlement term

26

27

28   Case   No.   3:I   8-cv-03586-CRB
     Request For Dismissal      & [proposed] Order
     of Dismissal                                                1
     1   was not performed, the Order of Dismissal shall be vacated, and a case management conference be

 2       scheduled.

 3                                                                        Respectfully submitted,
                                                                          DAVID L. ANDERSON
 4                                                                        United States Attorney
 5

 6
                                                  w                       /s/ Cvnthia Stier
                                                                          CYNTHIA STIER
              Offices of Robert Goldstein                                 Assistant United States Attorney
 7       Attorney for Plaintiff                                           Tax Division
                                                                          Attorneys for the United States of America
 8

 9

l0
ll                                                          ORDER OF DISMISSAL

t2                    For the reasons set forth above, it is hereby ORDERED, ADruDGED and DECREED that this

13       action is dismissed pursuant to Rule             al(a)(l)(A)(ii) of the Fed.R.Civ.Pro., each party to bear its own
t4       costs, including attorney fees.

l5
         Dated:       February 12, 2019
t6                                                             HONORABLE CHARLES R. BREYER
t7                                                             UNITED STATES DISTRICT ruDGE
l8
19

20

2l
22

23

24

25

26

27

28       Case   No.   3: I   8-cv-03586-CRB
         Request For Dismissal       & [proposed] Order
         of Dismissal                                                2
